Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that by the terms of the will of Susanna Lester, bequeathing all the rest of her slaves to her brother and sister equally during their lives, or the life of the survivor, all her slaves not specifically disposed of, born during the lifetime of the testatrix, or after her death and during the lifetime of her brother and sister, or the survivor, passed as the slaves of the testatrix, or her estate, to the brother and sister equally during their lives, and to the survivor during her life*38time; and the provision that on the death of the survivor, the said slaves should be set free, refers to and embraces all the slaves of the testatrix so as aforesaid passing by the previous clause to the tenants for life, and to the survivor of them; and consequently that the appellants, whether born before or after the death of the testatrix, were entitled to their freedom upon the death of Frances Cheminant, the sister who survived. The Court is therefore of opinion that said decree is erroneous, and the same is reversed.
And this Court proceeding to render such decree as the Court below ought to have rendered, it is adjudged, ordered and decreed, that the appellants, upon the death of the said Frances Cheminant, were free; and that the injunction awarded in this cause be and the same is hereby reinstated, and made perpetual; and that the appellants recover of the appellees their costs by them about the prosecution of their suit in this behalf expended.